United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-4041
                                   ___________

Dwight Ellis Brooks,                   *
                                       *
                   Appellant,          *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the Eastern
Regions Bankcard Center, Inc.;         * District of Arkansas.
Louis Whit Light; David B. Bogard,     *
Pulaski County Circuit Judge, 6th      *       [UNPUBLISHED]
Division; Trudy Jacobson, Case         *
Coordinator, 6th Division,             *
                                       *
                   Appellees.          *
                                  ___________

                             Submitted:    June 29, 2001

                                  Filed: July 20, 2001
                                   ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________


PER CURIAM.

      Dwight Ellis Brooks appeals the district court's dismissal of Brooks's complaint
and the denial of his motion for reconsideration. Having carefully reviewed the record
and the parties' briefs, we agree with the district court that the complaint raises
unreviewable challenges to a state court decision, as well as claims barred by judicial
immunity. We also conclude the district court did not abuse its discretion in denying
Brooks's motion for reconsideration. We thus affirm the judgment of the district court,
see 8th Cir. R. 47B, and deny the pending motions on appeal.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-